Judgment affirmed.
See journal entry.
It appearing that this cause was submitted to the court of appeals on the pleadings and the evidence including an agreed statement of facts and that no bill of exceptions was taken on the hear*399ing of said cause nor was the agreed statement of facts brought into the record in accordance with the rule announced in Goyert v. Eicher, 70 Ohio St., 30, and that the facts presumably established to the satisfaction of the court of appeals in support of its judgment are not in this court for review, it is ordered and adjudged that the judgment of the court of appeals be and the same is hereby affirmed.
Nichols, C. J., Johnson, Donahue and Newman, JJ., concur.